PER CURIAM.
Appellant, L.A., a juvenile, appeals from an adjudication of delinquency for theft entered by the Circuit Court of Dade County-
The trial court placed the appellant under supervision of the Division of Youth Services.
The sole point on appeal is whether the court erred in denying appellant’s motion for judgment of acquittal based on the ground that the evidence wholly failed to prove that the property in appellant’s possession was that which had been stolen from the truck. We hold that there was merit in the motion and that the motion for acquittal should have been granted. Carson v. State, 205 So.2d 340 (Fla. 3d DCA 1967); Hornbrook v. State, 321 So.2d 127 (Fla. 1st DGA 1975), and Longshaw v. State, 343 So.2d 1290 (Fla. 3d DCA 1977).
The order appealed is reversed with directions to discharge the appellant.
Reversed and remanded with directions.